Evans, J.
, . „. dda^ta^Sngright ?oe?n:struetion. The note in question was for $187.50 dated January 17, 1880, at Keokuk, Iowa, and due in six months. It was drawn to B. F. Hagerman, payee, who indorsed it without recourse to the Commercial Bank of Keokuk. Hubenthal was a customer of this bank and paid the note when it fell due. He q^q not, however, take up the note but left it in the hands of the bank. Hubenthal was in the wood business and bought and sold large quantities of cordwood. A certain memorandum book of his is in evidence covering the years 1881, 1882, and 1883. This shows large transactions between him and Collins in the purchase of cordwood amounting to several hundred dollars. At the time of the signing of the note the defendant was a young attorney at Keokuk. Collins was a client who owned a timber tract in Louis County, Missouri, upon which he had cut a large quantity of cordwood. This cordwood was attached by a creditor. The claim of the defendant is that the note in question was given to procure the money to discharge the attachment. The attached property appears to have been conveyed to Gibbons who executed *632a mortgage thereon to Hubenthal to secure him as a signer of the note. This mortgage described Hubenthal as a surety. The defendant claims that by the subsequent transactions between Hubenthal and Collins, Hubenthal received into his hands more than sufficient to pay the note in question and that it was thereby paid. The unique thing about this case is that for nearly thirty years the transaction involved was treated by all the parties as closed. Its details have been so completely obliterated from the memories of all the participants that they cannot now be recalled. Henry Bank, now Judge of the district court, had something to do with the transaction but is now unable to remember any detail. Collins remembers' nothing except that there was an attachment against his property and that Gibbons in some manner obtained a release of it. Substantially all that Hubenthal can remember is that the bank asked him to sign the note with Gibbons. The defendant also had completely forgotten the transaction but has refreshed his memory concerning it since the claim was made against him. This was the state of affairs when the plaintiff made his first claim against the defendant in August, 1907. He had never prior to that time claimed to the defendant that he had paid such note nor had he ever referred to the subject. In December, 1880, Gibbons became a resident of Chicago and has continued such residence ever since. The statute of limitation therefore is not available to him. Notwithstanding his residence in Chicago he visited his relatives at Keokuk annually. He and Hubenthal were personal friends. He claims to have conversed with him often if not usually on such visits. He appears to have had property in Keokuk. When he removed to Chicago he left no unpaid debts at Keokuk unless it be this one. His Chicago address was known to or was readily ascertainable by Hubenthal. He arose to prominence in Chicago and has been for many years a judge of the Circuit Court there. No reason appears in the record why Hubenthal could not have collected any valid claim from him by mere request or by action. No explanation is given of the silence of *633twenty-seven years. The defendant requested the court to give the jury the following instruction 16:
“The jury is instructed that while the defendant, Gibbons, does not plead the statute of limitations as a legal defense to this action, nevertheless, if the jury find from the evidence that after the time the plaintiff claims he paid the note in controversy, said defendant, Gibbons, visited Keokuk on business and pleasure on several occasions, he, Gibbons, met and conversed with plaintiff, Hubenthal, and, if you further find from the evidence that said Hubenthal did not say or intimate to Gibbons anything concerning said note, or that he had paid the said note or that said Gibbons was indebted to him in any way, and if you further find from the evidence that the plaintiff, Hubenthal, made no demand of any kind on said Gibbons to pay said note until August 6, 1907, such facts should be considered by you in connection with all the facts given in evidence in determining wherein lies the truth of the controversy. ’ ’
This was refused. Nor was the subject referred to in any manner in the instructions given.
We think that the requested instruction was peculiarly appropriate to the evidence in the case. Except for the non-residence of the defendant the law would have conclusively presumed payment by reason of the lapse of time. Because of the nonresidence the defendant was not entitled to this conclusive presumption. But under the circumstances shown the long silence of the plaintiff was very significant and clearly warranted an inference by the triers of fact that the debt had in some manner been satisfied. It was clearly the right of the defendant to have the attention of the jury directed to such fact. In the light of the long acquiescent conduct of all the parties to the contract, the facts shown in support of the defense are very persuasive. It is not readily conceivable that such a transaction could have been so completely forgotten by all the parties in interest if it had not been closed in some *634manner. So far as appears tbe plaintiff never would have awakened to his cause of action were it not that in 1907 the Commercial Bank failed and went into bankruptcy. This note was found among other old papers and was delivered to the plaintiff. Thereupon he promptly drew on the defendant for $400 through a Chicago bank. We think it clear that the defendant was entitled to the requested instruction and that its consideration by the jury was highly important to a just determination of the case. We deem it unnecessary to consider other alleged errors. Some of them are not supported by appropriate exceptions in the record and others are of such nature that they are not likely to arise upon another trial. For the error indicated the judgment below must be — Reversed.
Deemer, C. J., Weaver and Preston, JJ., concur.